09-2182-ag
    Zheng v. Holder
                                                                                  BIA
                                                                               Burr, IJ
                                                                          A097 952 812
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 19 th day of May, two thousand ten.

    PRESENT:
             JOSÉ A. CABRANES,
             REENA RAGGI,
             PETER W. HALL,
                  Circuit Judges.
    _______________________________________

    CAI XIN ZHENG, AKA CHAI XIN ZHENG, AKA
    CHA XIN ZHENG,
             Petitioner,

                      v.                                   09-2182-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONER:               Yu Zhang, New York, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General, Daniel E. Goldman, Senior
                                  Litigation Counsel, Brianne Whelan
                                  Cohen, Trial Attorney, Office of
                                  Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Cai Xin Zheng, a native and citizen of

China, seeks review of an April 27, 2009, order of the BIA

affirming the June 29, 2006, decision of Immigration Judge

(“IJ”) Sarah Burr, denying his application for asylum,

withholding of removal, and CAT relief.    In re Cai Xin

Zheng, No. A097 952 812 (B.I.A. Apr. 27, 2009), aff’g No.

A097 952 812 (Immig. Ct. N.Y. City June 29, 2006).    We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we review the

BIA’s decision alone.   See Belortaja v. Gonzales, 484 F.3d

619, 622-23 (2d Cir. 2007).    The applicable standards of

review are well-established.    See 8 U.S.C. § 1252(b)(4)(B);

Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008);

Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

    As amended by the REAL ID Act, 8 U.S.C.

§ 1158(b)(1)(B)(i) provides that an asylum “applicant must

establish that race, religion, nationality, membership in a

particular social group, or political opinion was or will be


                               2
at least one central reason for persecuting the applicant.”

We detect no error in the BIA’s conclusion that Zheng’s

asylum claim lacked a sufficient nexus to one of the five

protected grounds.

    While a reasonable adjudicator could have found that

Chinese authorities were at least partially motivated to

persecute Zheng on account of disparaging remarks he made

about the government, Zheng articulates no basis for

concluding that a reasonable adjudicator would have been

compelled to find that such a motive played a central role

in Zheng’s treatment.   See 8 U.S.C. §§ 1158(b)(1)(B)(i),

1252(b)(4)(B).   That is, China’s general intolerance for

dissent does not compel the conclusion that the police

arrested and detained Zheng on account of his political

opinion rather than on account of his interference with the

government’s condemnation of Zheng’s family home.   See

Manzur v. U.S. Dep’t. of Homeland Sec., 494 F.3d 281, 289

(2d Cir. 2007) (“An IJ’s factual finding will be affirmed if

it is supported by evidence that is reasonable, substantial,

and probative when considered in light of the record as a

whole.” (internal quotation marks omitted)).   In light of

the foregoing, the BIA reasonably denied Zheng’s application

for asylum.

                              3
    Because Zheng was unable to establish eligibility for

asylum, he was necessarily unable to meet the higher

standard required to succeed on a claim for withholding of

removal.    See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

2006).

    Substantial evidence also supports the agency’s denial

of Zheng’s application for CAT relief.    Although Zheng

testified that security guards broke his finger while he was

detained for ten days, he also testified that he was

released and asked to pay a fine as restitution.     Indeed,

Zheng provided little more than background country

conditions evidence of human rights abuses in China in

support of his claim, which is insufficient to establish

that he is more likely than not to be tortured upon his

return.    See Mu Xiang Lin v. U.S. Dep’t of Justice, 432 F.3d

156, 158-60 (2d Cir. 2005).    Accordingly, substantial

evidence supports the agency’s finding that Zheng failed to

establish eligibility for CAT relief.

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in


                               4
this petition is DISMISSED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5